ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Cameron Bell Corporation d/b/a              )      ASBCA No. 61856
 Gov Solutions Group (GovSG)                )
                                            )
Under Contract No. NOOl 78-14-D-7651        )

APPEARANCE FOR THE APPELLANT:                       Michael A. Killham, Esq.
                                                     Lakewood, CA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Diana L. King, Esq.
                                                    Eric D. Flores, Esq.
                                                     Trial Attorneys
                                                     Space and Naval Warfare Systems, Pacific
                                                     San Diego, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 5, 2019
                                                /'f'~~ I / / /7//
                                                  ~         '~
                                                  TIMOTHY. MCIL ~ IL
                                                                     / /I''


                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61856, Appeal of Cameron Bell
Corporation d/b/a Gov Solutions Group (GovSG), rendered in conformance with the
Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals